295 F.2d 249
Lavere REDFIELD, Appellant,v.UNITED STATES of America, Appellee.
No. 17317.
United States Court of Appeals Ninth Circuit.
October 16, 1961.

Appeal from the United States District Court for the District of Nevada; John R. Ross, Judge.
Grubic, Drendel & Bradley by William O. Bradley, Reno, Nev., for appellant.
Howard W. Babcock, U. S. Atty, Reno, Nev., Clyde R. Maxwell, Jr., Asst. Regional Counsel, Internal Revenue Service, San Francisco, Cal., for appellee.
Before HAMLEY, HAMLIN and KOELSCH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction on six counts of an eight-count indictment charging income tax evasion in violation of Section 145(b), Internal Revenue Code of 1939, and Section 7201, Internal Revenue Code of 1954, 26 U.S. C.A. §§ 145(b), 7201. Appellant argues four grounds for reversal, namely: (1) he did not competently and intelligently waive his right to assistance of counsel at the trial; (2) he was so ignorant of law and procedure and his defense was so inadequate and incompetent that he has been deprived of his liberty in violation of his rights under the Sixth Amendment; (3) he was denied an impartial trial by virtue of the prejudicial nature of the trial judge's treatment of appellant throughout the trial; and (4) during the closing argument the attorney for the Government appealed to the passion and prejudice of the jury concerning irrelevant matters, thereby tending to inflame the jury against appellant.


2
Each of these points was presented in the trial court on appellant's motion for new trial, appellant being represented by counsel in that proceeding, as he has been in this court. The order of the district court denying the motion for a new trial is preceded by an exhaustive opinion discussing each of these arguments, supported by detailed documentation as to both facts and law. United States v. Redfield, D.C.Nev., 197 F.Supp. 559.


3
Our study of the record completely corroborates the district court's review of the trial court proceedings, as set forth in the described order. We are likewise in full accord with the legal conclusions based thereon, as also set forth in that order. Under the circumstances, no worthwhile purpose will be served in filing an opinion of this court discussing the facts and law involved on this appeal. We adopt as our opinion, the opinion and order of the district judge, and on the basis thereof, the judgment is affirmed.